Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-4, 6-8, 10-14, 17-18, 26, 28-29 and 36-40 are pending.
Claims 25 is withdrawn.
Claims 1-4, 6-8, 10-14, 17-18, 26, 28-29 and 36-40 are examined herewith.
Applicants response filed 4/7/2022 has been received and entered in the application.
 
Action Summary
Claims 1-4, 6-15, 17-19, 26 and 28-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly ( WO 2005/049008) of record, Perez Carboplatin in Combination Therapy for Metastatic Breast Cancer, The Oncologist 2004;9:518-52),  Choueiri (Phase I trial of phenoxodiol delivered by continuous intravenous infusion in patients with solid cancer, Annals of Oncology 17: 860–865, 2006) and NCI Drug Dictionary (herein after NCI)(http://www.cancer.gov/www.cancer.gov › drugdictionary, NCI Drug Dictionary - National Cancer Institute http://www.cancer.gov/, Sep 17, 2009 - Idronoxil activates the mitochondrial caspase system, inhibits X-linked inhibitor of ... idronoxil suppository NOX66: A proprietary, suppository-based formulation) all are of record is maintained with modification to address amendment and newly added claims.


Response to Arguments

	Applicants argue that the Action relies on this document for the suppository feature in claim 1. In the applicant's previous response, filed on March 26, 2021, applicant argued that the publication date of the NCI document is March 6, 2017, and is therefore not prior art to the present application which has a priority date of April 22, 2016. This argument has been fully considered but has not been found persuasive.  Claim 1 does not recite any route of administration.  And the NCI document is dated Feb 6, 2011, NCI Drug Dictionaryhttps://www.cancer.gov › dictionaries › cancer-drug
1869 results · Feb 6, 2011 — Find technical definitions and synonyms by letter for drugs/agents used to treat patients with cancer or conditions related to cancer, which is earlier that April 22, 2016. 

	Applicants argue that claim 1 has been amended to recite less frequent therapeutic dosing or fewer therapeutic treatment cycles and therefore it is not obvious over the cited art.  This argument has been fully considered but has not been found persuasive.  The claims are not drawn to a less frequent therapeutic dosing or fewer therapeutic treatment cycles, therefore it appears that applicants are reading limitations in which are not presented.  Kelly teaches that the treatment time may typically take up to 30 days (page 22, line 30).  Kelly teaches treatment regimes may include a single treatment or a course of treatment, called fractions, over several weeks (e.g. cycles).  The actual treatment regime will largely depend on the type of cancer to be treated and the type of radiotherapy to be employed.  Those skilled in the art can best determine the most suistable regime for each individual with consideration being given to various factors including the patient’s health, progression of disease and type of cancer.  It would have been obvious to one of ordinary skills in the art at the time of filing to administer carboplatin for at least 28 days. One would have been motivated to administer carboplatin for at least 28 days because it is known in the art that the treatment time may typically take up to 30 days as taught by Kelly.  Thus, meeting the claim limitation of administering a therapeutic dose of the first composition that is greater than 28 days.  It would have been obvious to one of ordinary skills in the art at the time of filing to administer carboplatin and phenoxodial in cycles (e.g. fractions).  One would have been motivated to administer carboplatin and phenoxodial in cycles because it is known in the art that teaches treatment regimes may include a single treatment or a course of treatment, called fractions, over several weeks (e.g. cycles) as taught by Kelly.  And Choueiri teaches that Nineteen heavily-pre-treated patients with solid tumors received a median of three cycles of treatment (range 1–13); two patients received ‡ 12 cycles.  Therefore, taken the cited art, it would have been obvious to administer carboplatin and phenoxodial in cycles (up to at least 12) for the treatment of breast cancer as taught by both Kelly and Choueiri with a reasonable expectation of success.  Further, it is taught that carboplatin and a chemotherapeutic is administered for up to 30 days as taught by Kelly, which can be construed as one cycle for up to 30 days.  And since it is known that these fraction (cycles) may last over several weeks, would directly imply multiple cycles as taught by both Kelly and Choueiri with a reasonable expectation of success. Additionally, it is known that the actual treatment regime will largely depend on the type of cancer to be treated and the type of radiotherapy to be employed.  Those skilled in the art can best determine the most suitable regime for each individual with consideration being given to various factors including the patient’s health, progression of disease and type of cancer as taught by Kelly with a reasonable expectation of success.
	 
	Applicant again argue unexpected results as demonstrated by the Declaration submitted by Olivier Laczka.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). The instant claims are not commensurate in scope of the asserted unexpected results.  Additionally, the data does not state what is expected in order to establish what is unexpected.  Furthermore, it appears from the phase I that only one particular dosing and regime is effective. Thus, applicant has not clearly established unexpected results and is further demonstrated that unexpected result has not been clearly established by applicant’s own admission that “the data demonstrates synergy at least at some time points”, which applicants has failed to demonstrate at what points at least some synergy is established.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 10-14, 17-18, 26, 28-29 and 36-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly ( WO 2005/049008) of record, Perez Carboplatin in Combination Therapy for Metastatic Breast Cancer, The Oncologist 2004;9:518-52),  Choueiri (Phase I trial of phenoxodiol delivered by continuous intravenous infusion in patients with solid cancer, Annals of Oncology 17: 860–865, 2006) and NCI Drug Dictionary (herein after NCI)(http://www.cancer.gov/www.cancer.gov › drug dictionary, NCI Drug Dictionary - National Cancer Institute http://www.cancer.gov/, Feb 6, 2011 - Idronoxil activates the mitochondrial caspase system, inhibits X-linked inhibitor of ... idronoxil suppository NOX66: A proprietary, suppository-based formulation) all are of record.

Kelly discloses the use of isoflavones and their analogues in combination with chemotherapy for the treatment of cancer (abstract). The isoflavones encompass the compounds of formula (I) as defined in the present application (page 7 line 1 - page 10 line 16, page 13 line 23 - page 34 line 11, pages 16-2,1 compounds 1-48). Kelly teaches that suitable formulations for the isoflavone compounds include rectal suppositories (page 29 lines 5-8). Kelly teaches that the isoflavore (e.g. carboplatin) may be administered oral, rectal, optical, buccal, parenteral (for example; subcutaneous, intramuscular, intradermal or intravenous) and transdermal (page 27, lines 25-29). It may be administered before and/or after chemotherapy to increase and/or restore sensitivity in cells that have acquired resistance, synergize the effect of chemotherapeutics and allow for significant reduction in dosage regimes (page 6 lines 6-11, page 10 lines 18-22, page 22 lines 7-10, page 27 lines 6-9), The typical daily dose of the isoflavone may be in the range of 0.1 mg to 10g, preferably 50-200mg (page 27 lines 5-6), Kelly teaches that the preferred chemotherapeutic agents suitable for use in combination with the isoflavones include cisplatin, carboplatin, paclitaxel and docetaxel (page 13 lines 19-21, page 26 lines 10-12). The co-administration may be simultaneous or sequential in the same unit dose or in individual discrete units (page 30 lines 25-27).  Kelly teaches that the treatment time may typically take up to 30 days (page 22, line 30).  Kelly teaches treatment regimes may include a single treatment or a course of treatment, called fractions, over several weeks (e.g. cycles).  The actual treatment regime will largely depend on the type of cancer to be treated and the type of radiotherapy to be employed.  Those skilled in the art can best determine the most suistable regime for each individual with consideration being given to various factors including the patient’s health, progression of disease and type of cancer (page 22, lines 15-24).
Kelly does not disclose carboplatin for breast cancer, idronoxil (also known as phenoxodial or NOX-66), and regime of administering.
Perez teaches that in several phase II studies, combination carboplatin and paclitaxel (Taxol®; Bristol-Myers Squibb) therapy was active and reasonably well tolerated in the first-line treatment of metastatic breast cancer, producing objective response rates of 53%-62%—substantially higher rates than those seen in other phase II trials of either drug alone. Similar phase II data for carboplatin with docetaxel (Taxotere®; Aventis; Bridgewater, NJ) have been reported, and recent phase III data suggest that adding carboplatin to a paclitaxel/trastuzumab regimen produces superior efficacy than paclitaxel/trastuzumab alone for patients with HER2+ metastatic disease. Drug scheduling plays an important role in the therapeutic ratio of this combination treatment (page 518).  Perez teaches that in table 1 where carboplatin/paclitaxel in administered IM 175 mg over 3 hours.  Perez teaches in Figure 1 that Paclitaxel 200 mg IV over 3 hours and carboplatin AUC 6 IV over 30 minutes.

Choueiri teaches that phenoxodiol given by intravenous infusion continuously for 7 days on 14-day cycles was dose-escalated on an inter-patient basis at dosages of 0.65, 1.3, 3.3, 20.0, and 27.0 mg/kg/day (three to four patients per stratum).  Treatment cycles continued until disease progression. Toxicity was based on standard criteria; efficacy was based on changes in tumor burden (WHO); pharmacokinetic analysis was conducted on plasma samples at specified time points during treatment cycles.  Choueiri teaches that Nineteen heavily-pre-treated patients with solid tumors received a median of three cycles of treatment (range 1–13); two patients received ‡ 12 cycles. No dose-limiting toxicities were encountered. Stabilized disease was the best efficacy outcome, with one patient showing stable disease at 24 weeks. Pharmacokinetics suggested a linear relationship between dosage and mean steady-state plasma concentrations of phenoxodiol. (abstract).  Choueiri teaches that Phenoxodiol (2H-1-benzopyran-7–0, 3-(hydroxylphenyl) is a pharmacophore of the naturally-occurring plant isoflavone, genistein. These plant hormones regulate plant cycle kinetics and death and may have similar effects in animals. The anti-cancer effect of isoflavones was initially suggested by the observation of an inverse relationship between dietary isoflavone intake and cancer incidence. Genistein is a pan inhibitor of tyrosine kinases in human tumor cells, and along with certain other members of the family of plant flavonoids such as quercetin and rohitukane (source of flavopiridol), exerts modest anti-cancer activity against a wide range of human and animal cancers including melanoma, leukemias, breast cancer and other solid tumors. Phenoxodiol is an analogue of genistein that delivers substantially greater anti-tumor potency and bioavailability (page 860). Choueiri teaches that Kelly reported the interim results of a phase Ib/IIa study or ral phenoxodiol in patients with late-stage, hormone-refractory prostate cancer.  Phenoxodiol was given orally every 8 h for 21 days in a 28-day-cycle.  
NCI teaches that idronosil inhibits DNA topoisomerase II by stabilizing the cleavable complex, thereby preventing DNA replication and resulting in tumor cell death. NCI teaches that a proprietary, suppository-based formulation composed of idronoxil, a synthetic flavonoid derivative, surrounded by a proprietary lipid that protects idronoxil from phase 2 degradation, with potential chemo- and radio-sensitizing activities. Upon administration, idronoxil blocks the activity of ecto-NOX disulfide-thiol exchanger 2 (ENOX2; tNOX), a tumor-specific external NADH oxidase that maintains the transmembrane electron potential across the plasma membrane and is overexpressed in certain cancer cell types while absent in normal, healthy cells. Loss of this potential directly inhibits certain pro-survival signal transduction pathways, such as the PARP1/PI3 kinase/Akt signaling pathway. The inhibition of these pathways prevents resistance to standard chemo- and radio-therapy and makes tumor cells more susceptible to the anti-tumor activity of conventional chemotherapeutic agents and radiotherapy. The formulation prevents detoxification of idronoxil to an inactive form by bypassing phase 2 metabolism; this increases idronoxil’s bioavailability as compared to idronoxil alone.
	It would have been obvious to administer phenoxodiol (e.g. Idronoxil or NOX-66) to treat breast cancer.  One would have been motivated to employ phenoxodiol (e.g. Idronoxil or NOX-66) to treat breast cancer because it is known in the art that Phenoxodiol (2H-1-benzopyran-7–0, 3-(hydroxylphenyl) is a pharmacophore of the naturally-occurring plant isoflavone, genistein. These plant hormones regulate plant cycle kinetics and death and may have similar effects in animals. The anti-cancer effect of isoflavones was initially suggested by the observation of an inverse relationship between dietary isoflavone intake and cancer incidence. Genistein is a pan inhibitor of tyrosine kinases in human tumor cells, and along with certain other members of the family of plant flavonoids such as quercetin and rohitukane (source of flavopiridol), exerts modest anti-cancer activity against a wide range of human and animal cancers including melanoma, leukemias, breast cancer and other solid tumors. Phenoxodiol is an analogue of genistein that delivers substantially greater anti-tumor potency and bioavailability as taught by Choueiri.  Additionally, A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, subsection II.A.4.(c).  Still further, since it is known in the art that phenoxodial is more potent with greater anti-tumor potency than the analog of genistein, one of ordinary skills would have the motivated to employ phonoxodial, since phenoxodial is more potent than genistein to treat breast cancer, with a reasonable expectation of success absence evidence to the contrary.
	
It would have been obvious to one of ordinary skills in the art at the time of filing to administer phenoxodial and carboplatin to treat breast cancer.  One would have been motivated to administer phenoxodial and carboplatin to treat breast cancer because it is known in the art that carboplatin is useful in the treatment of breast cancer (as taught by Perez) and that phenoxodial is more potent than that of genistein which is known in the art to treat breast cancer, thus it would have been obvious to employ phenoxodial in lieu of genistein because phenoxodial in known to be more potent than genistein with a reasonable expectation of success as well as compounds with similar structures are obvious since one of ordinary skills would have reasonably expected the same functions with a reasonable expectation of success absence evidence to the contrary. As stated in In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069, at page 1072 (CCPA 1980):
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose.  In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960).  As this court explained in Crockett, the idea of combining them flows logically from their having been individually taught in the prior art.  Therefore, it would have been prima facie obvious to combine carboplatin and phenoxodial composition cojointly in a formulation to treat breast cancer.
	It would have been obvious to one of ordinary skills in the art at the time of filing to administer carboplatin for at least 28 days. One would have been motivated to administer carboplatin for at least 28 days because it is known in the art that the treatment time may typically take up to 30 days as taught by Kelly.  Thus, meeting the claim limitation of administering a therapeutic dose of the first composition that is greater than 28 days.  
	It would have been obvious to one of ordinary skills in the art at the time of filing to administer carboplatin and phenoxodial in cycles (e.g. fractions) few than 5 cycles.  One would have been motivated to administer carboplatin and phenoxodial in cycles because it is known in the art that treatment regimes may include a single treatment or a course of treatment, called fractions, over several weeks (e.g. cycles) as taught by Kelly.  And Choueiri teaches that Nineteen heavily-pre-treated patients with solid tumors received a median of three cycles of treatment (range 1–13); two patients received ‡ 12 cycles.  Therefore, taken the cited art, it would have been obvious to administer carboplatin and phenoxodial in cycles (up to at least 12) for the treatment of breast cancer as taught by both Kelly and Choueiri with a reasonable expectation of success.  Further, it is taught that carboplatin and a chemotherapeutic is administered for up to 30 days as taught by Kelly, which can be construed as one cycle for up to 30 days.  And since it is known that these fraction (cycles) may last over several weeks, would directly imply multiple cycles as taught by both Kelly and Choueiri with a reasonable expectation of success. Additionally, it is known that the actual treatment regime will largely depend on the type of cancer to be treated and the type of radiotherapy to be employed.  Those skilled in the art can best determine the most suitable regime for each individual with consideration being given to various factors including the patient’s health, progression of disease and type of cancer as taught by Kelly with a reasonable expectation of success.
	With regards to the second composition (e.g. phenoxodial) being administered rectally; it would have been obvious to administer phenoxodial (e.g. Idronoxil) rectally because it is known in the art that suppository-based formulation composed of idronoxil, a synthetic flavonoid derivative, surrounded by a proprietary lipid that protects idronoxil from phase 2 degradation, with potential chemo- and radio-sensitizing activities. Upon administration, idronoxil blocks the activity of ecto-NOX disulfide-thiol exchanger 2 (ENOX2; tNOX), a tumor-specific external NADH oxidase that maintains the transmembrane electron potential across the plasma membrane and is overexpressed in certain cancer cell types while absent in normal, healthy cells. Loss of this potential directly inhibits certain pro-survival signal transduction pathways, such as the PARP1/PI3 kinase/Akt signaling pathway. The inhibition of these pathways prevents resistance to standard chemo- and radio-therapy and makes tumor cells more susceptible to the anti-tumor activity of conventional chemotherapeutic agents and radiotherapy. The formulation prevents detoxification of idronoxil to an inactive form by bypassing phase 2 metabolism; this increases idronoxil’s bioavailability as compared to idronoxil alone as taught by NCI with a reasonable expectation of success absence evidence to the contrary.
	With regards to the second compound administered before the first compound, it would have been obvious to administer idronoxil (e.g. phenoxodial) before carboplatin to treat breast cancer because it is known in the art that suppository-based formulation composed of idronoxil, a synthetic flavonoid derivative, surrounded by a proprietary lipid that protects idronoxil from phase 2 degradation, with potential chemo- and radio-sensitizing activities. Upon administration, idronoxil blocks the activity of ecto-NOX disulfide-thiol exchanger 2 (ENOX2; tNOX), a tumor-specific external NADH oxidase that maintains the transmembrane electron potential across the plasma membrane and is overexpressed in certain cancer cell types while absent in normal, healthy cells. Loss of this potential directly inhibits certain pro-survival signal transduction pathways, such as the PARP1/PI3 kinase/Akt signaling pathway. The inhibition of these pathways prevents resistance to standard chemo- and radio-therapy and makes tumor cells more susceptible to the anti-tumor activity of conventional chemotherapeutic agents and radiotherapy.  The instant situation is amenable to the type of analysis set forth in Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) and also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), where the court found that the selection of any order of performing process steps is prima facia obvious in the absence of new or unexpected results.  As such, applying the same logic to the instant process claims, one of ordinary skill in the art would have a reasonable expectation that by administering a formulation comprising lipids to the patient following irradiation of the treatment area, one would achieve a method of sensitizing neoplastic cells or abnormal tissue to destruction by exposure of light.    
 
 
	
	With regards to the dosing of carboplatin and Idronoxil, since carboplatin is known in the art to be administered in a dosage range of 0.1 mg to 10g, preferably 50-200mg as disclosed by Kelly and  idronoxil (phenoxodial) is known to be administered in a dosage of dosages of 0.65,1.3, 3.3, 20.0, and 27.0 mg/kg/day as disclosed by Choueiri.  Therefore, taken the cited art, it would have been obvious to optimize the dosing of carboplatin and idronoxil in each individual subjects needs for maximum effectiveness with a reasonable expectation of success absence evidence to the contrary. The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.  Furthermore, it is obvious to vary and/or optimize the amount of carboplatin and idronoxil provided in the composition, according to the guidance provided by Kelly and Choueiri, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
With regards to the second composition being administered for at least 5 days before the first composition and the first composition is administered one every 20 to 30 days; it would have been obvious to one of ordinary skills to adjust the regime of administering of carboplatin and idronoxil for up to 30 days in view of Kelly which discloses that isoflavone may administered before and/or after chemotherapy to increase and/or restore sensitivity in cells that have acquired resistance, synergize the effect of chemotherapeutics and allow for significant reduction in dosage regimes (page 6 lines 6-11, page 10 lines 18-22, page 22 lines 7-10, page 27 lines 6-9) and that it is known in the art that suppository-based formulation composed of idronoxil, a synthetic flavonoid derivative, surrounded by a proprietary lipid that protects idronoxil from phase 2 degradation, with potential chemo- and radio-sensitizing activities. Upon administration, idronoxil blocks the activity of ecto-NOX disulfide-thiol exchanger 2 (ENOX2; tNOX), a tumor-specific external NADH oxidase that maintains the transmembrane electron potential across the plasma membrane and is overexpressed in certain cancer cell types while absent in normal, healthy cells. Loss of this potential directly inhibits certain pro-survival signal transduction pathways, such as the PARP1/PI3 kinase/Akt signaling pathway. The inhibition of these pathways prevents resistance to standard chemo- and radio-therapy and makes tumor cells more susceptible to the anti-tumor activity of conventional chemotherapeutic agents and radiotherapy. The formulation prevents detoxification of idronoxil to an inactive form by bypassing phase 2 metabolism; this increases idronoxil’s bioavailability as compared to idronoxil alone as disclosed by NCI.  Therefore, by administering idronoxil (phenoxodial) first would prevent detoxification of idronoxil to an inactive form by bypassing phase 2 metabolism which in turns increases idronosil’s bioavailability and prevents resistance to standard chemo- and radio-therapy and makes tumor cells more susceptible to the anti-tumor activity of conventional chemotherapeutic agents (such as carboplatin) and radiotherapy with a reasonable expectation of success absence evidence to the contrary.
With regards the limitation of “formula (I) is at least partially dissolved in an oleaginous base”, this claim appears to be drawn to a process of preparation, in which does not further limit the method of treating cancer.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim." ) (see MPEP 2113).
	  
 	For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion


Claims 1-4, 6-8, 10-14, 17-18, 26, 28-29 and 36-40 are rejected.
No claims are allowed.

Communication


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627